— Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about August 5, 2008, which adjudicated appel*555lant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree and obstructing governmental administration, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence included the victim’s identification of appellant and the recovery of the victim’s property from appellant immediately after the crime. We have considered and rejected appellant’s remaining claims, including those relating to the obstructing governmental administration charge. Concur— Andrias, J.P., Gonzalez, Buckley and Acosta, JJ.